Case 1:19-cr-00182-WJM Document 1 Filed 04/18/19 USDC Colorado Page 1 of 3




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

Criminal Case No. 19-cr-182-WJM

UNITED STATES OF AMERICA,

       Plaintiff,

v.

1. YAMIR LEON,

       Defendant.


                                     INDICTMENT


       The Grand Jury charges:

                                        COUNT 1

       From a time unknown but not later than on or about May 23, 2017, in the State

and District of Colorado, the defendant, YAMIR LEON, did knowingly and intentionally

manufacture 100 plants and more of marijuana, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 841(a)(1) and

(b)(1)(B)(vii).


                                        COUNT 2

       On or about May 23, 2017, in the State and District of Colorado, the defendant,

YAMIR LEON, did unlawfully and knowingly use and maintain a place located at 39480
Case 1:19-cr-00182-WJM Document 1 Filed 04/18/19 USDC Colorado Page 2 of 3




Highway 94, Rush, Colorado, for the purpose of manufacturing and distributing

marijuana, a Schedule I controlled substance.

       All in violation of Title 21, United States Code, Sections 856(a)(1) and (b).


                                    Forfeiture Allegation

       1.     The allegations contained in Counts One and Two of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to the provisions of Title 21, United States Code, Section 853, Title 18, United

States Code, Section 924(d), and Title 28, United States Code, Section 2461(c).

       2.     Upon conviction of the violations alleged in Counts One and Two of this

Indictment involving a violation of Title 21, United States Code, Sections 841(a)(1),

(b)(1)(B)(vii), and 856(a)(1) and (b), the defendant, YAMIR LEON, shall forfeit to the

United States, pursuant to Title 21, United States Code, Section 853, any and all of the

defendant’s right, title and interest in all property constituting and derived from any

proceeds obtained directly and indirectly as a result of such offense, and in all property

used, or intended to be used, in any manner or part, to commit, or to facilitate the

commission of such offense, including, but not limited to, a money judgment in the

amount of proceeds obtained by the defendant.

       3.     If any of the property described in paragraph two above, as a result of any

act or omission of the defendant:

                                              2
Case 1:19-cr-00182-WJM Document 1 Filed 04/18/19 USDC Colorado Page 3 of 3




              a)     cannot be located upon the exercise of due diligence;
              b)     has been transferred or sold to, or deposited with, a third
                     party;
              c)     has been placed beyond the jurisdiction of the Court;
              d)     has been substantially diminished in value; or
              e)     has been commingled with other property which
                     cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable

property.

                                           A TRUE BILL


                                           Ink signature on file in Clerk’s Office
                                           FOREPERSON

JASON R. DUNN
United States Attorney


s/ Garreth Winstead
GARRETH WINSTEAD
Assistant United States Attorney
United States Attorney's Office
1801 California St., Suite 1600
Denver, Colorado 80202
Telephone: (303) 454-0100
Fax: (303) 454-0406
E-mail: Garreth.Winstead@usdoj.gov




                                              3
